Case 3:19-cr-00019-GMG-RWT Document 23 Filed 03/19/19 Page 1 of 6 PageID #: 57


                                                                                               FILED
                       UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF WEST VIRGINIA                                    MAR 19 2019
                                                                                     U.S. DISTRICT COURT-WVND
                                                                                      MARTINSBURG, WV 25401
 UNITED STATES OF AMERICA,

 v.                                                    Criminal No. 3:19-CR-

 CHRISTOPHER LEE YATES                                   Violations: 18 U.S.C. § 641
                                                                     18 U.S.C. § 922(j)
                                                                     18 U.S.C. § 924(a)(2)
                                                                     26 U.S.C. § 5841
                                                                     26 U.S.C. § 5861(d)
                                                                     26 U.S.C. § 5871

       Defendant.


                                           INDICTMENT

        The Grand Jury charges that:



                                           COUNT ONE

                                       (Sale of Stolen Firearm)

        In or about February 2017, an exact date being unknown, in Berkeley County, in the

 Northern District of West Virginia, the defendant, CHRISTOPHER LEE YATES, knowingly

 sold a stolen firearm, that is, a Sig Sauer, Model P229, .40 caliber pistol, serial number

 AL23359, which had been shipped and transported in interstate commerce, knowing and having

 reasonable cause to believe the firearm was stolen, in violation of Title 18, United States Code,

 Sections 922(j) and 924(a)(2).
Case 3:19-cr-00019-GMG-RWT Document 23 Filed 03/19/19 Page 2 of 6 PageID #: 58




                                          COUNT TWO

                                   (Possession of Stolen Firearm)

        On or about the 28th day of February, 2019, in Berkeley County, in the Northern District

 of West Virginia, the defendant, CHRISTOPHER LEE YATES, knowingly possessed a stolen

 firearm, that is, an FN, Model P90, 5.7x28 caliber machine gun, serial number FN020125; and

 an FNH, Model Five-Seven, 5.7x28 caliber pistol, serial number 386214569; which had been

 shipped and transported in interstate commerce, knowing and having reasonable cause to believe

 the firearms were stolen, in violation of Title 18, United States Code, Sections 922(j) and

 924(a)(2).
Case 3:19-cr-00019-GMG-RWT Document 23 Filed 03/19/19 Page 3 of 6 PageID #: 59




                                         COUNT THREE

                                (Possession of Unregistered Firearm)

        On or about the 28th day of February 2019, in Berkeley County, in the Northern District

 of West Virginia, the defendant CHRISTOPHER LEE YATES, knowingly possessed a

 firearm, FN Model P90, 5.7x28 caliber machine gun, serial number FN020 125, a weapon which

 shoots, is designed to shoot, or can be readily restored to shoot, automatically more than one

 shot, without manual reloading, by a single function of the trigger, not registered to him in the

 National Firearms Registration and Transfer Record, in violation of Title 26, United States Code,

 Sections 5841, 5861(d) and 5871.
Case 3:19-cr-00019-GMG-RWT Document 23 Filed 03/19/19 Page 4 of 6 PageID #: 60




                                            COUNT FOUR

                                    (Theft of Government Property)

            On or about the 28th day of February 2019, in Berkeley County, in the Northern District

 of West Virginia, the defendant, CHRISTOPHER LEE YATES, willfully and knowingly did

 steal, purloin, and convert to his own use, firearms, firearms parts, and ammunition, of a value

 exceeding $1,000, of the goods and property of the United States, in violation of 18 U.S.C.

 §   641.
Case 3:19-cr-00019-GMG-RWT Document 23 Filed 03/19/19 Page 5 of 6 PageID #: 61




                                  FORFEITURE ALLEGATIONS


                                               Firearms

        Pursuant to Title 18, United States Code, Section 924(d)(1), the government will seek

 forfeiture of property as part of the sentence imposed in this case; that is, the forfeiture of any

 firearms and ammunition involved in any violation of Title 18, United States Code, Section 922(j).



                                              Contraband

        Pursuant to Title 49, United States Code, Section 80303, and Title 26, United States

 Code, Section 246 1(c), the government will seek the forfeiture of property as part of the

 sentence imposed in this case; that is, the forfeiture of any aircraft, vehicle, or vessel used to

 facilitate the transportation, concealment, receipt, possession, purchase, sale, exchange, or giving

 away of any firearm involved in a violation of chapter 53 of the Internal Revenue Code of 1968

 (26 U.S.C. § 5801 et seq.), including a 2017 Toyota Tacoma, WV registration VV5 147, Vehicle

 Identification Number (VIN) #3TMCZ5AN3HM079747.



                             Theft ofPublic Money, Property, or Records

         1.     Pursuant to Title 28, United States Code, Section 2461(c), Title 18, United States

 Code, Sections 981(a)(1)(C), and 1956(c)(7)(D), and Title 21, United States Code, Section 853,

 the government will seek the forfeiture of property as part of the sentence imposed in this case;

 that is, the forfeiture of any property, real or personal, which constitutes or is derived from

 proceeds traceable to a violation of Title 18, United States Code, Section 641, or a conspiracy to

 violate such offense.
Case 3:19-cr-00019-GMG-RWT Document 23 Filed 03/19/19 Page 6 of 6 PageID #: 62




        2.       Pursuant to Title 28, United States Code, Section 246 1(c), the government will

 seek forfeiture of substitute property up to the value of property subject to direct forfeiture that is

 not available for forfeiture on account of any act or omission contemplated by Title 21, United

 States Code, Section 853(p)(l).




                                                        A true bill,



                                                        Grand Jury Foreperson


 /5/
 WILLIAM J, POWELL
 UNITED STATES ATTORNEY

 Jeffrey A. Finucane
 Assistant United States Attorney
